In an action to recover damages for personal injuries and for wrongful death, defendant Dougbay Estates appealed from a judgment of the Supreme Court, Queens County, entered January 7, 1975, which is against it upon the wrongful death action, upon a jury verdict. This court reversed the judgment, on the law, and dismissed the complaint, but the Court of Appeals reversed that determination and remitted the case to this court for further proceedings (Londa v Dougbay Estates, 50 AD2d 925, revd 40 NY2d *9231001). Judgment affirmed, with costs. Our review of the facts under the guidelines of Basso v Miller (40 NY2d 233, 241) and Scurti v City of New York (40 NY2d 433, 437) that the " 'standard [is one] of reasonable care under the circumstances whereby foreseeability shall be a measure of liability’ ”, leads to the conclusion that the verdict was not contrary to the weight of the evidence. Latham, Acting P. J., Cohalan, Hargett, Damiani and Rabin, JJ., concur.